In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-440 CR

NO. 09-04-441 CR

NO. 09-04-442 CR

____________________


CHAD PIERCE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 87498, 87499 and 87500




MEMORANDUM OPINION (1)
	Chad Pierce was convicted of the offense of unauthorized use of a motor vehicle in
Cause No. 87498, of the offense of evading detention by use of a motor vehicle in Cause
No. 87499, and of the offense of forgery in Cause No. 87500.  Pierce filed notice of
appeal on October 15, 2004.  In each case, the trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case, and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certifications have been provided to the Court of Appeals by the district clerk.
	On October 21, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered November 24, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.